      Case 2:20-cv-00680-KJM-DB Document 10 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CONROY J. HAYES,                                     No. 2:20-cv-0680 DB P
12                          Plaintiff,
13              v.                                         ORDER AND FINDINGS AND
                                                           RECOMMENDATIONS
14    M. SPENCER, et al.,
15                          Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. On screening, this court found plaintiff stated a cognizable Eighth Amendment excessive

19   force claim against defendant Spencer. (ECF No. 5.) This court further found plaintiff failed to

20   state cognizable claims against the remaining defendants. Plaintiff was given the option of

21   proceeding on his Eighth Amendment claim against Spencer or amending his complaint. In a

22   document filed here on May 7, 2020, plaintiff informed the court that he wishes to proceed

23   against defendant Spencer. Plaintiff further stated that he recognized the remaining defendants

24   would be dismissed from this action. (ECF No. 8.) Accordingly, this court recommends

25   dismissal of the remaining defendants.

26          For the foregoing reasons, the Clerk of the Court IS HEREBY ORDERED to randomly

27   assign a district judge to this case; and

28   ////
                                                          1
      Case 2:20-cv-00680-KJM-DB Document 10 Filed 05/12/20 Page 2 of 2

 1       IT IS RECOMMENDED that defendants M. Burkhart, S. Fonte, and J. Giottonini be

 2   dismissed from this action.

 3       These findings and recommendations will be submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 5   being served with these findings and recommendations, plaintiff may file written objections with

 6   the court. The document should be captioned “Objections to Magistrate Judge's Findings and

 7   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 8   may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d

 9   1153 (9th Cir. 1991).

10   Dated: May 11, 2020

11

12

13

14

15

16

17   DLB:9
     DLB1/prisoner-civil rights/haye0680.scrn fr
18

19

20
21

22

23

24

25

26
27

28
                                                        2
